Title: To Thomas Jefferson from Craven Peyton, 9 June 1805
From: Peyton, Craven
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     June 9th. 05
                  
                  The papars enclosed is for your perusal, if Any of them shoud. be defective, you will please point it Out, & I will endeavour, to have the necessary alterations made. I discovared this to be the only mode in which payment coud. be had for fire wood. As not one single pence have as yet been collected owing to the interference of Henderson, you will perceave my reason for not haveing deeds fully executed from Anderson, before, as I wished to leave nothing in the doubtefull, I have forwarded all the depositions which I thought of consequence to M Hay with a request he woud. enfirm me the state of the suite which he has failed to do, I expect deeds will be executed for those othar two shares in the ware house before Next Court, in my last to you I made a request to you to make some advances of money through the hands of M Geo. Jefferson, from my not recieveing An Answer concluded my lettar miscarried or it was not convenient for you to meet the Amts, at the time, although paymt might of been enforced from me long ago. One of the men have extended the day untill the first Monday in august this amt. is £160.0.0—the other amt. is £47.0.0 to be pd on the first Monday in Next Month, If it woud. suite your convenience to meet those debts & name it to Mr. Geo. Jefferson, it woud. exceedingly oblije me, & the ballance which woud be due me you might pay at Any quite distant period. Although I made payment in each instan[ce] in negroes at a fair Cash price, but I can declare to you with truth that I had much rathar make a sacrafice of proparty then for you to be pushed & to be put to great inconveniences & these debts which I am now pushed for are not of my Own contracting althoug I am bound for them will you be so good as to let me hear from you by the return mail 
                  with respt Yr. Mst. Ob st.
                  
                     C Peyton 
                     
                  
               